Case: 18-11322      Document: 00515096196         Page: 1    Date Filed: 08/28/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 18-11322                           August 28, 2019
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

VALENTIN CASTANON-RENTERIA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:18-CR-104-1


Before DAVIS, SMITH and DUNCAN, Circuit Judges.
PER CURIAM: *
       Valentin Castanon-Renteria appeals the 51-month sentence imposed
following his guilty plea conviction for illegal reentry in violation of 8 U.S.C.
§ 1326.    The sentence represents an upward variance from the applicable
guidelines range of 37-46 months. Castanon-Renteria correctly concedes that
the second argument he raises on appeal—that his sentence was
unconstitutional because it exceeded the statutory maximum charged in the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11322     Document: 00515096196      Page: 2   Date Filed: 08/28/2019


                                  No. 18-11322

indictment—is foreclosed under Almendarez-Torres v. United States, 523 U.S.
224, 226-27 (1998).
      Castanon-Renteria also contends that his sentence is substantively
unreasonable. Specifically, he asserts that the district court “failed to take into
account the mitigating factors” he presented at the sentencing hearing and
failed to balance properly the sentencing factors set forth in 18 U.S.C.
§ 3553(a).
      We review claims that a sentence is substantively unreasonable, in light
of the 18 U.S.C. § 3553(a) factors, under an abuse of discretion standard. Gall
v. United States, 552 U.S. 38, 49-51 (2007). The record confirms that the
district court considered Castanon-Renteria’s arguments and made an
individualized assessment of the § 3553(a) factors, determining that the
extensiveness of Castanon-Renteria’s criminal history, the need to deter future
misconduct, lack of respect for the law, and need for just punishment
outweighed the mitigating factors that Castanon-Renteria presented at the
sentencing hearing and warranted an above-guidelines sentence. See Gall, 552
U.S. at 49-50; United States v. Smith, 440 F.3d 704, 709 (5th Cir. 2006)
§ 3553(a)(1), (2)(A)-(C).   Castanon-Renteria’s mere disagreement with the
weight that the district court gave the sentencing factors fails to demonstrate
that his sentence constitutes an abuse of discretion. See Gall, 552 U.S. at 51.
      The judgment of the district court is AFFIRMED.




                                        2